Citation Nr: 0319565	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  98-07 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
an injury of the superior laryngeal nerve with incomplete 
paralysis of the right true vocal cord, currently evaluated 
as 10 percent disabling.  

2.  Entitlement to an increased (compensable) evaluation for 
residuals of an injury to the neck with loss of upper 
esophageal barrier to acid reflux. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to June 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, wherein the RO continued a 10 percent 
evaluation for service-connected incomplete paralysis of the 
right vocal cord.  In a June 1998 rating decision, the RO 
granted service connection for residuals of an injury to the 
superior laryngeal nerve with loss of upper esophageal 
barrier to acid reflux and rated it with the service-
connected paralysis of the right true vocal cord.  In a June 
2002 rating decision, the RO assigned a separate 
noncompensable evaluation for the residuals of an injury to 
the neck with loss of upper esophageal barrier to acid 
reflux.  Therefore, the issues have been framed as those 
listed on the front page of this decision.  


REMAND

On November 9, 2000, during the pendency of the this appeal, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002)).  VCAA includes an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits and which evidence, if any, the veteran is 
expected to obtain and submit, and which evidence will be 
retrieved by VA.  See 38 U.S.C.A. § 5103(a) and (b) (West 
2002).  Also see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. 5107.  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

A review of the claims file reflects that pursuant to the 
Board's request for additional development in October 2002, 
the Board received VA neurological and digestive examination 
reports, dated in January and June 2003, respectively.  These 
examination reports have been associated with the claims 
file.  The RO has not had the opportunity to readjudicate the 
issues on appeal with consideration of this additional 
evidence.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).  Further, in Disabled American Veterans v. Secretary 
of Veterans Affairs, No. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated 38 C.F.R. §§ 19.9(a)(2), and (a)(2)(ii) 
(2002) and noted that 38 C.F.R. § 19.9(a)(2) (2002) is 
inconsistent with 38 U.S.C.A. § 7104(a) (West 2002) because 
it denies an appellant a "review on appeal" when the Board 
considers additional evidence without having to remand the 
case to the RO for initial consideration.  As the RO has not 
yet initially considered the aforementioned VA examination 
reports, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See 38 U.S.C.A. § 7104(a) (West 2002); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

As noted in the preceding paragraph, pursuant to the Board's 
request for development in October 2002, VA neurological and 
digestive examinations were performed.  A review of the June 
2003 VA neurological examination report reflects that the 
examiner recommended that in order to truly ascertain whether 
or not the veteran has partial vocal cord paralysis, he 
should be evaluated by an ear, nose and throat specialist, to 
specifically include a direct endoscopic evaluation of the 
vocal cord.  Therefore, the Board finds that the veteran 
should be afforded an examination by a VA ear, nose and 
throat specialist to ascertain the current severity of the 
service-connected superior laryngeal nerve with incomplete 
paralysis of the right true vocal cord prior to final 
appellate review of the increased evaluation claim. 

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
(West 2002) are fully complied with and 
satisfied.  In particular, the RO should 
take appropriate action in this case to 
comply with the notice and duty to assist 
provisions of 38 U.S.C.A. § 5103(a) and 
(b), to include with regard to the one-
year period for receipt of additional 
evidence.  

2.  The RO should schedule the veteran 
for an examination by a Board certified 
ear, nose and throat specialist to 
determine the nature and extent of the 
service-connected residuals of an injury 
of the superior laryngeal nerve with 
incomplete paralysis of the right true 
vocal cord.  All indicated tests and 
studies should be performed, to 
specifically include a direct endoscopic 
evaluation of the vocal cord as 
recommended by the VA neurologist in June 
2003.  The claims folder must be made 
available to the examiner so that the 
relevant medical history may be reviewed.  
The examiner must indicate that a review 
of the claims file was made.  

The examiner should report all of the 
appellant's complaints and symptoms that 
are associated with the service-connected 
disability, and indicate all of its 
residuals.  Sufficient bases and 
rationale should accompany all 
conclusions and findings.  Moreover, 
there must be a full description of the 
effects of the service-connected vocal 
cord disability on the veteran's ordinary 
activity, including the impact of the 
service-connected vocal cord disability 
on the veteran's ability to work.  All 
opinions must be supported by clear and 
complete rationale in a typewritten 
report.

3.  Then, the RO should readjudicate the 
issues of entitlement to an increased 
evaluation for residuals of an injury of 
the superior laryngeal nerve with 
incomplete paralysis of the right true 
vocal cord, currently evaluated as 10 
percent disabling and entitlement to an 
increased (compensable) evaluation for 
residuals of an injury to the neck with 
loss of upper esophageal barrier to acid 
reflux with consideration of all 
additional evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If the 
determination of any issue on appeal 
remains adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the case 
and given an appropriate period of time 
in which to respond before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




